Case 3:18-cv-14563-BRM-TJB Document 46-4 Filed 02/03/21 Page 1 of 2 PageID: 739




 Daniel J. Kluska, Esq.
 WILENTZ, GOLDMAN & SPITZER P.A.
 90 Woodbridge Center Drive
 Post Office Box 10
 Woodbridge, New Jersey 07095
 732.636.8000
 Attorneys for Plaintiff New Jersey
 Coalition Of Automobile Retailers, Inc.

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 -----------------------------------------------X
 NEW JERSEY COALITION OF                       :
 AUTOMOTIVE RETAILERS,                         :    Civil Action No. 3:18-cv-14563
 INC., a non-profit New Jersey                 :             (BRM)(TJB)
 Corporation,                                  :
                                               :
                Plaintiff,                     :     Motion Day: March 1, 2021
                                               :
 v.                                            :
                                               :
 MAZDA MOTOR OF AMERICA, :
 INC.,                                         :
                                               :
                Defendant.                     :
 -----------------------------------------------X

                              CERTIFICATE OF SERVICE

                I hereby certify that on February 3, 2021, the following documents

 were served electronically in accordance with the electronic case filing policies

 and procedures on the attorney of record for Defendant listed below:

                1.     Notice of Motion for Summary Judgment;




 #11985343.1
Case 3:18-cv-14563-BRM-TJB Document 46-4 Filed 02/03/21 Page 2 of 2 PageID: 740




               2.   Brief on behalf of Plaintiff New Jersey Coalition of Automotive

 Retailers, Inc. (“NJ CAR”) in support of motion for summary judgment;

               3.   Statement of Undisputed Material Facts; and

               4.   Proposed Order.

 To:     Brian D. Sullivan, Esq.
         FOX ROTHSCHILD LLP
         75 Eisenhower Parkway, Suite 200
         Roseland, NJ 07068
         Attorneys for Defendant
         Mazda Motor of America, Inc.


                                             /s/ Daniel J. Kluska
                                             DANIEL J. KLUSKA
 Dated: February 3, 2021




                                         2
 #11985343.1
